Case 3:21-cr-00033-MMH-JRK Document1 Filed 04/22/21 Page 1 of 5 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

V. CASE NO. 3:21-cr- 33-MMH SRI
18 U.S.C. § 2113(a)
BRETT AMANTE 18 U.S.C. § 924(c)

INDICTMENT FILED

CLERK, U.S. DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE, FLORIDA

COUNT ONE 4 /22/ 20z |
On or about February 26, 2021, in the Middle District of Florida, the

The Grand Jury charges:

defendant,

BRETT AMANTE,
by force, violence, and intimidation, did knowingly take from the person and
presence of another, certain property and money, that is, United States
currency in the approximate amount of $1,046.00, belonging to and in the
care, custody, control, management, and possession of Wells Fargo Bank,
located at 9580 Regency Square Boulevard, Jacksonville, Florida 32225, a
bank whose deposits were then insured by the Federal Deposit Insurance
Corporation.

All in violation of 18 U.S.C. § 2113(a).
Case 3:21-cr-00033-MMH-JRK Document 1 Filed 04/22/21 Page 2 of 5 PagelD 2

COUNT TWO

On or about February 26, 2021, in the Middle District of Florida, the

defendant,

BRETT AMANTE,
did knowingly use, carry, and brandish a firearm during and in relation to a
violation of 18 U.S.C. § 2113(a), as alleged in Count One of this Indictment,
being incorporated by reference, a crime of violence for which the defendant
may be prosecuted in a Court of the United States.

In violation of 18 U.S.C. § 924(c)(1)(A).

FORFEITURE

l. The allegations contained in Counts One and Two of this
Indictment are incorporated by reference for the purpose of alleging forfeiture,
pursuant to provisions of 18 U.S.C. §§ 981(a)(1)(C), 924(d) and 28 U.S.C. §
2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 2113, the
defendant shall forfeit to the United States of America, pursuant to 18 U.S.C.
§ 981(a)(1)(C) and 28 U.S.C. § 2461(c), any property, real or personal, which
constitutes or is derived from proceeds traceable to the offense and, pursuant
to 18 U.S.C. § 924 and 28 U.S.C. § 2461(c), all firearms and ammunition

involved in or used in the violation.
Case 3:21-cr-00033-MMH-JRK Document 1 Filed 04/22/21 Page 3 of 5 PagelD 3

B. Upon conviction of any violation of 18 U.S.C. § 924(c), the
defendant shall forfeit, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §
2461(c), all firearms and ammunition involved in or used in the violation.

4, The property to be forfeited includes, but is not limited to, a
Glock 9mm caliber semi-automatic pistol, a Smith & Wesson 9mm caliber
semi-automatic pistol, a Palmetto State Armory 5.56mm caliber semi-
automatic pistol, 95 rounds of 9mm caliber ammunition, and 159 rounds of

5.56mm caliber ammunition.

5. If the property described above, as a result of any act or omission
of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
person;
eG; has been placed beyond the jurisdiction of the Court;
a, has been substantially diminished in value; or
é; has been commingled with other property which cannot be

subdivided without difficulty;
Case 3:21-cr-00033-MMH-JRK Document 1 Filed 04/22/21 Page 4 of 5 PagelD 4

the United States shall be entitled to forfeiture of substitute property under the
provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).
A TRUE BILL,

Qooglan Kiegut-Spbmcen

Forepéson

KARIN HOPPMANN
Acting United States Attorney

David B. Mesrobian
See United States oes eae

By: es ——

“Frank Talbot |
Assistant United States Attorney
Chief, Jacksonville Division
FORM OBD-34
4/14/21 Revised

Case 3:21-cr-00033-MMH-JRK Document 1 Filed 04/22/21 Page 5 of 5 PagelD 5

No.

 

 

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

THE UNITED STATES OF AMERICA

 

 

VS.
BRETT AMANTE
INDICTMENT
Violations: Ct. 1: 18 U.S.C. § 2113(a)
Ot. Be 18 U.S.C. § 924(c)

 

 

A true bill,

o -_
Z Forepens@n O

 

aq
Filed in open court this FO day

 

of April, 2021.

Inraud Purtte

Clerk

 

 

 

Bail $

 

 

GPO 863 525
